DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 03/23/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In the “NON-PATENT LITERATURE DOCUMENTS” section.
The reference that is lined through lack of a legible copy.


Status of Claims
The status of the claims as filed in the reply dated 10/27/2021 are as follows: 
Claims 1, 3-7, 9-13 are pending;
Claims 9, 10, and 13 are withdrawn from consideration;
Claims 1, 3-7, 11, and 12 are being examined.
Claims 2 and 8 are canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heat-dissipating unit“ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “heat-dissipating unit”, per Page. 7 Lines [3-4] “The flexible wick structure 11 is applied to a heat-dissipating unit (not shown) like a vapor chamber or a heat conductive plate”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 12 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KUSHNER (WO 2020191473 A1).

Regarding claim 1, KUSHNER teaches A flexible wick structure (see element 718; Kushner teaches on page 2 lines 31-32 that “where the heat transfer structure may include a housing formed by walls, a porous structure formed by a wick”. Also, on page 5 lines 7-8 that “Thus, such a porous structure, i.e. a wick structure, may create capillary forces to move the condensed evaporative liquid toward the second part”. Moreover, Kushner teaches on page 6 lines 6-7 that “the porous deformable part includes a wick configured to create capillary forces” so it’s clear that element 718 is a wick structure.) applied to a heat-dissipating unit [ “a vapor chamber or a heat conductive plate” (100 is a vapor chamber)], comprising: a wick body (722) and a plurality of extension portions being able to be elastically deformed under compression (see element 720; Kushner teaches on page 6 lines 21-22 that “such a flexible arm may allow the porous deformable part to deform elastically or plastically.” ), wherein the extension portions extend outwards from a bottom side of the wick body to carry the wick body, (KUSHNER discloses in Figures 11, and 13 that the plurality of the flexible arms 720 are attached  to the bottom side of the wick body 722 and extend outwards towards the bottom carrying the wick body 722 ), wherein the extension portions and the wick body together define an axial-displacement space, (KUSHNER discloses in FIG 11 that the wick body 722 being lifted by the plurality of the flexible arms 720 defining axial-displacement space: Note: Fig 13 of KUSHNER is mislabeled; the labels of elements 720, and 722 under the cluster 718 in FIG 13 are switched based on all the previous figures.),
Wherein each of the extension portions has a fixed end connected to the bottom side of the wick body and a free end extending outwards and horizontally (KUSHNER’s Figure 11 annotated by Examiner: KUSHNER discloses in Page 15. Lines [16-20] that “Porous structure 718 may be joined to housing 101 by laser welding. The laser welds may be located at a lateral surface 722.1 of porous rigid part 722, which is cylindrical in the example of FIG. 11 to 13” which is an indication that the whole wick (718) is joined to the housing 101 (which includes the upper and the lower plates) only by welding the fixed end of the extension portions via 722.1, which further indicates that the other end of the extension portion is potentially free. Note the examiner interprets free as broadly to mean to have flexibility, not fixed to one particular location, can be moved or repositioned see 720 (extension portions) has fixed end connected to bottom side of the wick body 722 via 722.1 and free end in contact with the inner surface of the housing’s lower plate : KUSHNER’s Figure 11 annotated by Examiner), to form a foot portion, (Note Examiner interprets “foot portion” to read as the lower or lowest part of something; the base or bottom: the free end of KUSHNER extension portion is a foot portion).

KUSHNER does not explicitly teach that each of free end forms a foot portion, (Note Examiner here interprets “foot portion” to read as a projecting part on which a piece of something or each of its legs stands).
NOTE: Assuming arguendo, that KUSHNER does not disclose the foot portion in light of the interpretation above (a point which Examiner does not concede), the following alternative rejection is provided.
However, KUSHNER indicates that extension portions is flexible/deformable. KUSHNER further indicates in Figure 11 that the free end of the extension portions has flat surface (while the whole extension portions extend diagonally) extending outwards and horizontally (see KUSHNER’s Figure 11 annotated by Examiner) to contact with the inner surface of the housing’s lower plate, and the examiner interprets that the portion of the extension that is in contact with the lower plate forms a foot portion. 

    PNG
    media_image1.png
    679
    731
    media_image1.png
    Greyscale

KUSHNER’s Figure 11 annotated by Examiner 

Regarding claim 3, KUSHNER further teaches the flexible wick structure is a porous liquid-absorbing structure (Kushner teaches on page 6 lines 6-10 that “the porous deformable part includes a wick configured to create capillary forces so as to absorb evaporative liquid at the condensation side of the housing, and to transport condensed evaporative liquid toward the evaporation side of the housing”) which is woven from filaments made of a plurality of kinds of metal materials, ( KUSHNER teaches on page 16 lines 7-11 that “The wick body may be composed of a metallic material and formed by elements selected in the group consisting of: sintered particles, one or more layers of mesh, a single-layer of metal mesh, several layers of metal mesh, a single fiber braided metal threads, several fibers of braided metal threads, a single layer of metal felt, several layers of metal felt, and any combination thereof.”).

Regarding claim 5, KUSHNER further teaches the flexible wick structure has a shape of an arch, (see KUSHNER’s Figure 11 flexible wick 718 has shape of an arch).

Regarding claim 6, KUSHNER teaches a deformable heat-dissipating unit (100) comprising: a heat-dissipating body having an upper plate (104), a chamber (102), and a lower plate (106) covered with the upper plate, wherein a working fluid is filled in the chamber (see Page. 2 lines 30-32); and a flexible wick structure (718) disposed in the chamber (102) and having a wick body (722) and a plurality of extension portions (720) being able to be elastically deformed under compression (see Page. 3 lines 11-15), wherein the extension portions extend outwards from a bottom side of the wick body to carry the wick body (see Figures 11, and 15), wherein the extension portions and the wick body together define an axial-displacement space (KUSHNER disclose in Figure 11 that the wick body and the extension portions  forming an axial-displacement space which is the chamber 102), wherein each of the extension portions has a fixed end connected to the bottom side of the wick body and a free end extending outwards and horizontally (KUSHNER’s Figure 11 annotated by Examiner: KUSHNER discloses in Page 15. Lines [16-20] that “Porous structure 718 may be joined to housing 101 by laser welding. The laser welds may be located at a lateral surface 722.1 of porous rigid part 722, which is cylindrical in the example of FIG. 11 to 13” which is an indication that the whole wick (718) is joined to the housing 101 (which includes the upper and the lower plates) only by welding the fixed end of the extension portions via 722.1, which further indicates that the other end of the extension portion is free: see 720 (extension portions) has fixed end connected to bottom side of the wick body 722 via 722.1 and free end in contact with the inner surface of the housing’s lower plate: see KUSHNER’s Figure 11 annotated by Examiner). 
 Wherein the free ends are in contact with an inner side of the upper plate or of the lower plate, and wherein the wick body is correspondingly in contact with the inner side of the lower plate or of the upper plate, (KUSHNER discloses that the free ends are in contact with an inner side of the lower plate and the wick body is correspondingly in contact with the inner side of the upper plate: see KUSHNER’s Figure 11 annotated by Examiner).
KUSHNER does not explicitly teach that each of free end form a foot portion.

However, KUSHNER indicates that extension portions is flexible/deformable. KUSHNER further indicates in Figure 11 that the free end of the extension portions has flat surface (while the whole extension portions extend diagonally) extending outwards and horizontally (see KUSHNER’s Figure 11 annotated by Examiner) to contact with the inner surface of the housing’s lower plate. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER’s extension portions to include a foot like shape. Such modification entails a mere change in the method of forming KUSHNER's extension portion. Furthermore, to modify the free flat end with foot portion as claimed would entail a mere change in shape of the free end by bending the extension portions and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  



Regarding claim 7, KUSHNER further teaches the upper plate (104) is provided with a base (112) and a side portion (108) which can be elastically deformed under compression (Kushner teaches on page 11 line 12 that “Circumferential part. 108 may include a corrugated membrane that is elastically deformable.”), wherein the side portion extends outwards from the edge of the base. Kushner teaches in Figure 11 that the side portion 108 extends outwards from the base 112 (See element 108 in FIG 11).

Regarding claim 12, KUSHNER teaches the chamber of the heat-dissipating body is a vapor chamber (102), (see KUSHNER’s Page. 2 Lines [30-33]).

Claims 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KUSHNER (WO 2020191473 A1) in view of RIVERA (US 20040052052 A1).

Regarding claim 4, KUSHNER does not teach wherein the metal filaments are made of copper, stainless steel, aluminum, nickel, titanium, alloy, or a combination thereof.
RIVERA teaches the metal filaments are made of copper, stainless steel, aluminum, nickel, titanium, alloy, or a combination thereof. (RIVERA teaches on Page 2 ¶ 0021 that “Materials commonly used for the wick include porous metal foams and felts which are impregnated with metals. Such as copper, aluminum, and Steel. Different types of wicks are used depending on the application for which the heat pipe is being used.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER to incorporate the teachings of RIVERA by providing a wick that is made of porous metal foams and felts which are impregnated with metals such as copper, aluminum, and steel in order to increase the thermal conductivity as it is well known in the art (see RIVERA ¶ 0021). 

Regarding claim 11, KUSHNER teaches wherein the flexible wick structure is a porous liquid-absorbing structure (Kushner teaches on page 6 lines 6-10 that “the porous deformable part includes a wick configured to create capillary forces so as to absorb evaporative liquid at the condensation side of the housing, and to transport condensed evaporative liquid toward the evaporation side of the housing”)  which is woven from filaments made of a plurality of kinds of metal, non-metal, or plastic materials. (KUSHNER teaches on page 16 lines 7-11 that “The wick body may be composed of a metallic material and formed by elements selected in the group consisting of: sintered particles, one or more layers of mesh, a single-layer of metal mesh, several layers of metal mesh, a single fiber braided metal threads, several fibers of braided metal threads, a single layer of metal felt, several layers of metal felt, and any combination thereof.”)
However, KUSHNER does not teach wherein the metal filaments are made of copper, stainless steel, aluminum, nickel, titanium, alloy, or a combination thereof.
RIVERA teaches a wick made of porous metal foams and felts which are impregnated with metals such as copper, aluminum, and steel. (RIVERA teaches on Page 2 ¶ 0021 that “Materials commonly used for the wick include porous metal foams and felts which are impregnated with metals. Such as copper, aluminum, and Steel. Different types of wicks are used depending on the application for which the heat pipe is being used.”)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KUSHNER to incorporate the teachings of RIVERA by providing a wick that is made of porous metal foams and felts which are impregnated with metals such as copper, aluminum, and steel in order to increase the thermal conductivity as it is well known in the art (see RIVERA ¶ 0021). 

Response to Arguments
The drawings were received on 07/07/2022. Figure 4B is acceptable. Examiner withdraws the objection set forth previously to the drawings.
Examiner notes that Applicant did not address all Examiner’s concerns regarding the Information Disclosure Statement. Applicant did not attach legible copy nor an English translation or statement of relevance for the foreign patent documents. Accordingly, Examiner’s concerns regarding the Information Disclosure Statement are repeated above.
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.
Applicant argues that “Applicant does not otherwise acquiesce to the characterizations of the prior art asserted in the instant Final Office Action and notes that, in any event, the Thayer et al. and Rivera references fail to provide the above-noted deficiencies of the primary Kushner et al. reference.”. Applicant further argues that “In considering the above, the Examiner is respectfully reminded that it is a basic principle of U.S. patent law that it is improper to arbitrarily pick and choose prior art patents and combine selected portions of the selected patents on the basis of Applicant's disclosure to create a hypothetical combination which allegedly renders a claim obvious.”.
Examiner respectfully disagrees.  Examiner notes that even though it was indicated by Examiner in the last office action that Kushner fails to teach "... wherein each of the extension portions has a fixed end connected to the bottom side of the wick body and a free end extending outwards and horizontally to form a foot portion... " Examiner herein clarifies that Kushner teaches each of the extension portions has a fixed end connected to the bottom side of the wick body and a free end extending outwards and horizontally (KUSHNER discloses in Page 15. Lines [16-20] that “Porous structure 718 may be joined to housing 101 by laser welding. The laser welds may be located at a lateral surface 722.1 of porous rigid part 722, which is cylindrical in the example of FIG. 11 to 13” which is an indication that the whole wick (718) is joined to the housing 101 (which includes the upper and the lower plates) only by welding the fixed end of the extension portions via 722.1, which further indicates that the other end of the extension portion is free: see 720 (extension portions) has fixed end connected to bottom side of the wick body 722 via 722.1 and free end in contact with the inner surface of the housing’s lower plate : see KUSHNER’s Figure 11). 
In response to Applicant’s argument regarding Rivera fail to provide the deficiencies of Kushner, Examiner respectfully disagrees. Examiner notes that even though Kushner was silent about the specific materials that are been used to form the wick, it is old and well-known in the art to use wick that is made from copper, stainless steel, aluminum, nickel, titanium, or alloy. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Therefore, Examiner notes that Rivera was introduced to teach such well-known materials.
In response to Applicant’s remarks regarding “the Examiner is respectfully reminded that it is a basic principle of U.S. patent law that it is improper to arbitrarily pick and choose prior art patents and combine selected portions of the selected patents on the basis of Applicant's disclosure to create a hypothetical combination which allegedly renders a claim obvious.” Examiner respectfully reminds Applicant that "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious" the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR Int 'l Co. v. Teleflex Inc., 550 U.S 1727, 1731, 82 USPQ2d 1385 (2007).  It is proper to take account of the "inferences and creative steps that a person of ordinary skill in the art would employ." (Id.) See also, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1742  82 USPQ2d 1385, 1396 (2007) ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). 

Therefore, the previous rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                         
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763